Citation Nr: 1826718	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-40 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Marine Corps from November 1991 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied entitlement to TDIU benefits.  


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for an award of TDIU due to service-connected disabilities have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Accordingly, the duties to notify and assist are met.  



II.  Entitlement to TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities.  After a thorough review of the evidence, the Board concludes that an award of TDIU is not warranted.

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is presently service connected for anxiety disorder NOS and major depressive disorder (50 percent), a back disability (20 percent), right lower extremity radiculopathy (20 percent), hypertension (10 percent), a right knee disability (10 percent), tinnitus (10 percent), and a scar in the lumbar area associated with the back disability (0 percent).  The Veteran's combined evaluation is presently 80 percent.  As the Veteran has two or more disabilities, one of which is rated over 40 percent with a combined total of 80 percent, he is initially eligible for schedular TDIU consideration.  

The Veteran filed his claim for TDIU benefits in August 2012.  In his claim, the Veteran asserted that he last worked in March 2011, and had to leave his employment because of his service-connected anxiety disorder NOS and major depressive disorder.  The Board notes that the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that an impairment makes it difficult to obtain and maintain employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board notes that the Veteran was found disabled by the Social Security Administration (SSA) in 2012.  The bases for that determination were disabilities of degenerative disc disease, sleep apnea, and posttraumatic stress disorder (PTSD).  As previously noted, the Veteran is service connected for a back disability; however, he is not service connected for sleep apnea or PTSD.  The Board notes that private treatment records indicate that the Veteran is diagnosed with obstructive sleep apnea.  

With regard to the SSA decision rendering the Veteran disabled, the Board further notes that in its determination of the Veteran's residual functional capacity, the SSA placed great weight on the Veteran's treating neurologist who concluded that the Veteran would require frequent unscheduled breaks each day due to symptoms associated with his sleep apnea.  See SSA decision on page 5.  

A November 2011 VA outpatient treatment record indicates that the Veteran reported that he missed working, but that he knew that he could not work due to falling asleep while at work.  The Veteran indicated that he recalled being bewildered at the transcriptions of his dictations and not remembering e-mails that he apparently had authored.  

In a September 2012 VA general medical examination, the Veteran reported that he last worked in March 2011 as a social worker.  Consistent with his statements as reported in the November 2011 VA outpatient treatment record, the Veteran stated that he left that job because he was falling asleep at work due to his obstructive sleep apnea.  However, as reported by the Veteran, there were no physical limitations in his last position.  

The Veteran was afforded a separate VA examination for his back in September 2012.  The examiner noted that the Veteran's back disability impacted his ability to work.  The examiner further noted that the Veteran was unable to do extensive walking or sitting due to his back pain.  He has to avoid heavy lifting or carrying.  However, the examiner also indicated that the Veteran was able to do a sedentary job with breaks every one to two hours.  

In September 2012, the Veteran was also afforded a VA examination for his anxiety disorder and major depressive disorder.  With regard to whether the Veteran's service-connected psychiatric disorders rendered him unable to secure and maintain substantially gainful employment, the examiner opined that these disabilities did not have this effect.  The examiner concluded that employability was more likely impacted by the Veteran's sleep apnea and daytime sleepiness as noted in the prior VA examination report and VA treatment records.  Furthermore, with regard to the Veteran's mental health condition, the examiner noted that the Veteran did not demonstrate any impairment of short or long-term memory, judgment, or abstract thinking.  In addition, the examiner noted no abnormalities of conduct, personal appearance, or self-care.  

On VA examination for the Veteran's claimed sleep apnea disability in December 2012, the examiner noted that the Veteran's sleep apnea impacted his ability to work.  The Veteran reported that he was falling asleep at his job as a social worker, and as a result, he was let go from that job.  The examiner indicated that if the Veteran had a position that would accommodate his daytime somnolence, he would be able to work.  

Even with the VA examiners' opinions with regard to the Veteran's back disability and psychiatric disorders, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, preclude the Veteran from obtaining and maintaining sedentary forms of substantially gainful employment.  The Veteran was not unemployable as a result of only his service-connected disabilities.  

Although the Veteran is considered to be disabled by the SSA, the SSA determined that the Veteran was unemployable due to the nonservice-connected disabilities of sleep apnea and PTSD, in addition to the service-connected back disability.  SSA decisions are not binding on VA determinations as to employability.  

The Veteran has received multiple VA examinations in connection with his service-connected disorders; none of which indicated that the Veteran is precluded from obtaining and maintaining limited forms of substantially gainful employment solely due to service-connected disabilities.  Notably, in the September 2012 VA examination for the Veteran's back, the examiner noted that the Veteran was able to do a sedentary job with breaks every one to two hours.  Furthermore, in the September 2012 VA examination for the Veteran's anxiety disorder NOS and major depressive disorder, the examiner noted that the Veteran did not demonstrate any impairment of short or long-term memory, judgment, or abstract thinking.  In addition, the examiner noted no abnormalities of conduct, personal appearance, or self-care.  These opinions do not suggest that the Veteran is precluded from all forms of substantially gainful employment, specifically sedentary work.  There is no indication that the Veteran's service connected disabilities, when considered together, render the Veteran unemployable.  

As the preponderance of the evidence is against finding that the Veteran was unemployable solely as the result of his service-connected disabilities, a total disability rating based on individual unemployability, is not warranted.  

In making these determinations, the Board has considered the provisions of 38 U.S.C § 5107, but there is not such a state of approximate balance of the positive and negative evidence to otherwise warrant a favorable decision.  




ORDER

Entitlement to a TDIU is denied.  




____________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


